internal_revenue_service department of the treasury index numbers 280g washington dc number release date person to contact telephone number refer reply to cc ebeo br4 - plr-119260-98 date date corporation a sub a corporation b year w dat x date y m shareholder c n o p q this is in response to your letter of date requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling that under the facts outlined below neither the approval nor the implementation of the merger described below constitutes a change in the ownership or effective_control of plr-119260-98 corporation b or in the change in the ownership of a substantial portion of the assets of corporation b within the meaning of sec_280g of the code the facts as submitted are set forth below prior to the merger described below corporation a and corporation b were widely-held publicly traded corporations in year w a merger agreement was entered into between corporation a sub a a wholly-owned subsidiary of corporation a and corporation b pursuant to the merger agreement corporation b was to be merged into sub a the boards of directors of both corporation a and corporation b approved the merger on date x on date y corporation b’s shareholders approved the merger which was consummated on that day pursuant to the merger agreement each corporation b shareholder was entitled to receive either corporation a common_stock cash or a combination of corporation a stock and cash in exchange for their corporation b stock following the merger the former corporation b shareholders held m percent of the outstanding corporation a stock shareholder c a pre-merger shareholder of both corporation a and corporation b holds approximately n percent of the voting power in corporation a following the merger shareholder c has no representatives on corporation a’s board_of directors or among corporation a’s management following the merger the board_of directors of corporation a consists of o members from the pre-merger corporation a board_of directors and p members from the pre-merger corporation b board_of directors the corporation b board_of directors approved the composition of the post-merger corporation a board_of directors corporation b had employment agreements with q executives it has been represented that each of these executives is a disqualified_individual for purposes of sec_280g and sec_4999 of the internal_revenue_code corporation b also had severance policies affecting certain other employees pursuant to the terms of the employment agreements and the severance policies the employees are entitled to receive certain payments and benefits if his or her employment is terminated following the merger sec_280g of the internal_revenue_code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of plr-119260-98 compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_280g provides that all members of the same affiliated_group shall be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because the p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the plr-119260-98 power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a b contains the same language as q a b concerning when persons will be considered to be acting as a group it has been represented that immediately following the merger the pre-merger corporation b shareholders will have acquired more than percent of the value of the outstanding corporation a stock viewing the merger from corporation a’s perspective corporation a surrendered potential ownership or control when it issued its stock to corporation b’s shareholders in consideration for corporation b’s stock since corporation b’s shareholders acquired sufficient stock value and voting power due to this transaction corporation a experienced a change_of_ownership under q a viewing the merger from corporation b’s perspective all of corporation b’s stock was transferred to corporation a in consideration for the issuance of corporation a stock to corporation b’s shareholders which resulted in corporation a’s shareholders receiving a greater than percent indirect voting interest in corporation b accordingly under q a it is presumed that corporation b experienced a change in effective_control however the facts submitted indicate that the corporation a shareholders will not act in a concerted way to control the management and policies of corporation b the facts also indicate that post-merger corporation a’s board_of director’s was endorsed by a majority of corporation b’s board_of directors prior to the date of appointment accordingly based strictly on the information submitted and corporation a's representations we rule as follows provided that after the merger the pre-merger corporation a shareholders do not act in a concerted way to control the management and policies of corporation b the merger will not cause a change in the ownership or effective_control of corporation b nor will it cause a change in the ownership of a substantial portion of corporation b's assets within the meaning of sec_280g of the code the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of corporation b that are contingent upon the merger except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-119260-98 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_99_1 1999_1_irb_6 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for purposes
